EXHIBIT 99.1 ABBM Group, Ltd LLP Certified Public Accountants 9575 Katy Freeway, Suite 370 Houston, Texas 77024 (713) 552-9800 FAX (713) 552-9700 www.abbmgroup.com April 18, 2012 By Fax and Regular Mail:202.772.9252 SEC – Office of the Chief Accountant Attn:SECPS Letter File Securities and Exchange Commission Mail Stop 6561 treet, NE Washington, DC 20549 By E-Mail and Regular Mail Mr. Claus Wagner Chief Executive Officer Motor Sport Country Club Holdings, LLC 11100 W. 8th Avenue, Suite 200 Lakewood, CO 80215 Ladies and Gentlemen: We have received a copy of, and are in agreement with, the statements being made by Motor Sport Country Club Holdings, Inc. in Item 4.02 of its Form 8-K dated April 18, 2012 and captioned “Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, ABBM Group, Ltd, LLP International Associate UK 200 GROUP Affiliated Offices in Principal Cities Around The World
